DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20150333230) in view of KUO et al. (US 20130248922).
Regarding claim 1, Moon discloses that a semiconductor component for fabricating semiconductor structures comprising:
A semiconductor structure comprising:
a first semiconductor layer 122, a second semiconductor layer 126 and an active layer 124 between the first semiconductor layer and the second semiconductor layer (Fig. 3B);
a plurality of mesas comprising separated portions of the first semiconductor layer, the second semiconductor layer and the active layer, the mesa including a shorting mesa d12 or d13 and a non-shorting d11 mesa physically connected to the first semiconductor layer 122, the non-shorting mesa configured to apply a current to the active layer (Fig. 3B); and 
a strapping metal layer on the shorting mesa electrically connecting the second semiconductor layer d11 of element 126 to the first semiconductor layer (Fig. 3B). 
Moon fails to teach a plate having an elastomeric polymer layer thereon; and
a semiconductor structure on the plate.
However, KUO suggests that a plate 115 having an elastomeric polymer layer 211 thereon; and
a semiconductor structure on the plate 115 (Fig. 5M).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Moon  with a plate having an elastomeric polymer layer thereon; and a semiconductor structure on the plate as taught by KUO in order to enhance securing attachment between substrate and LEDs device and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 2, Moon & KUO disclose that the plate comprises a material selected from the group consisting of glass, quartz, tungsten, molybdenum, copper, titanium, silicon, sapphire, aluminum oxide (AlO2), silicon, gallium nitride, silicon carbide, germanium (Ge), zinc oxide (ZnO), gallium nitride (GaN), aluminum nitride (AEN), zinc selenium (ZnSe) and gallium arsenide (GaAs) (para. 0027, KUO).
Reclaim 3, Moon & KUO disclose that the elastomeric polymer layer comprises a material selected from the group consisting of silicone, siloxane, rubber, PVC, SBS/sorbothane and neoprene (KUO, para. 0061).
Reclaim 4, Moon & KUO disclose that a plurality of semiconductor structures are attached to the plate and each semiconductor structure is electrically and physically separated from adjacent semiconductor structures on the plate (Moon in view of KUO’S FIG. 5M).
Reclaim 5, Moon & KUO disclose that the shorting mesa and the non- shorting mesa have substantially a same height and are configured for engagement with the elastomeric polymer layer (Moon, Fig. 3B).
Reclaim 6, Moon & KUO disclose that each mesa includes a metal contact pad configured to adhesively contact the elastomeric polymer layer, and to provide a contact for providing external power to the semiconductor component (Moon, Fig. 3B in view of KUO’s Fig. 5M)
Reclaim 7, Moon & KUO disclose that the shorting mesa and the non- shorting mesa are separated by a trench (Moon, Fig. 3B).
Reclaim 8. , Moon & KUO disclose that the shorting mesa and the non- shorting mesa include a mirror/ohmic contact layer (Moon, Fig. 3B).
Reclaim 9, Moon & KUO disclose that the shorting mesa includes a mirror/ohmic contact layer in contact with the strapping metal layer (Moon, Fig. 3B).
Reclaim 10, Moon & KUO disclose that the semiconductor structure comprises a light emitting diode (LED) die (Moon, Fig. 3B).
Reclaim 11, Moon & KUO disclose that the plate includes a laser lift off (LLO) area containing a plurality of semiconductor components on the elastomeric polymer layer (Moon, Fig. 3B in view of KUO).
Reclaim 12, Moon & KUO disclose that the semiconductor structure comprises a known good semiconductor structures at a known x,y coordinate on the plate (Moon, Fig. 3B in view of KUO).
Reclaim 13, Moon & KUO disclose that the semiconductor component has a thickness equal to the combined thicknesses of the first semiconductor layer, the second semiconductor layer, the active layer and the strapping metal layer (Moon, Fig. 3B in view of KUO).
Reclaim 14, Moon & KUO disclose that the semiconductor component has a thickness of less than 50um, a width QW) of fess than 200um and a length L)} of less than 200pm (Moon, Fig. 3B in view of KUO).
Reclaim 15, Moon & KUO disclose that the plate 600 is flat with a TTY (total thickness variation) of less than <5 um.
Regarding claim 16, Moon & KUO disclose that a semiconductor structure comprising:
a semiconductor layer structure comprising a first semiconductor layer having a first polarity and a second semiconductor layer having a second polarity with an active layer therebetween configured to emit electromagnetic radiation; and
a shorting mesa and a non-shorting mesa physically connected to the first semiconductor layer, each mesa including portions of the first semiconductor layer, the second semiconductor layer and the active layer, the shorting mesa D12 & D13 including a strapping conductive layer electrically connecting the second semiconductor layer and the first semiconductor layer for making a short circuit during operation of the semiconductor structure, the shorting mesa and the non-shorting mesa having planar surfaces configured for engagement with a polymer elastomeric layer (Moon Fig. 3B in view of KUO’s Fig. 5M). 
Reclaim 17, Moon & KUO disclose that one or more metal contact pads formed on the shorting mesa and the non-shorting mesa (Moon Fig. 3B in view of KUO’s Fig. 5M).
Reclaim 18, Moon & KUO disclose that the semiconductor structure comprises a light emitting diode (LED) die (Moon Fig. 3B in view of KUO’s Fig. 5M).
Reclaim 19, Moon & KUO disclose that the semiconductor structure comprises a flip chip light emitting diode (FCLED) die and the shorting mesa and the non-shorting mesa provide the physical structure for supporting metal contact pads (Moon Fig. 3B in view of KUO’s Fig. 5M).
Reclaim 20. , Moon & KUO disclose that the semiconductor structure comprises a rani or micro LED die having width (W) and length (L) less than 150um, and a thickness (T) less than 5um (Moon Fig. 3B in view of KUO’s Fig. 5M).
Regarding claim 21, Moon & KUO disclose that a method for fabricating semiconductor structures comprising: 
providing a substrate having a desired size and shape;
forming a semiconductor layer structure on the substrate comprising a first semiconductor layer, a second semiconductor layer and active layer therebetween; 
forming a plurality of trenches 162-1 in the semiconductor layer structure to define the semiconductor structures;
forming a plurality of mesas d11-13 comprising separated portions of the first semiconductor layer, the second semiconductor layer, and the active layer including at least one shorting mesa and at least one non-shorting mesa physically connected to the first semiconductor layer;
forming an elastomeric polymer layer on a plate (KUO, Fig. 5M);
attaching the elastomeric polymer layer to the semiconductor structures (KUO, Fig. 5M); and 
separating the semiconductor structures from the substrate with the semiconductor structures attached to the plate (Fig. 5O).
Reclaim 22, Moon & KUO disclose that the separating step comprises a laser lift-off (LLO) process (Moon Fig. 3B in view of KUO’s Fig. 5M).
Reclaim 23, Moon & KUO disclose that the forming the plurality of mesas step comprises etching the semiconductor layer structure (Moon Fig. 3B in view of KUO’s Fig. 5M).
Reclaim 24, Moon & KUO disclose that the plate comprises a material selected from the group consisting of glass, quartz, tungsten, molybdenum, copper, titanium, silicon, sapphire, aluminum oxide (Al.0s), silicon, gallium nitride, silicon carbide, germanium (Ge), zinc oxide (ZnO), gallium nitride (GaN), aluminum nitride (CAIN), zinc selenium (ZnSe) and gallium arsenide (GaAs)  (KUO’s Fig. 5M, para. 0027).
Reclaim 25, Moon & KUO disclose that the elastomeric polymer layer comprises a material selected from the group consisting of silicone, siloxane, rubber, PVC, SBS/sorbothane and neoprene (KUO’s Fig. 5M, para. 0061).
Reclaim 26, Moon & KUO disclose that the shorting mesa and the non-shorting mesa have substantially a same height and are configured for engagement with the elastomeric polymer layer (Moon Fig. 3B in view of KUO’s Fig. 5M).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899